COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






IN RE:  ERIC FLORES,



                            Relator.
§
 
§
 
§
 
§
 
§
 
 § 



No. 08-09-00044-CR

AN ORIGINAL PROCEEDING
		IN MANDAMUS




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS


	Relator, Eric Flores, seeks a writ of mandamus to compel the Honorable Maria Salas-Mendoza, Judge of the 120th Judicial District Court, to allow Relator to present the following issues
at a pretrial hearing: (1) "exceptions to the indictment;" (2) "motion for withdrawal and substitution
of counsel;" (3) "motion for jury demand;" and (4) "motion to prohibit the state prosecutor from
questioning the complaining witness outside the presence of the trial judge and the defendant."  
	In order to obtain relief through a writ of mandamus, a relator must establish:  (1) no other
adequate remedy at law is available and (2) that the act he seeks to compel is ministerial.  State ex
rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210
(Tex.Crim.App. 2007).  An act is ministerial if it does not involve the exercise of any discretion. 
State ex  rel. Hill v. Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App.
2001).  Based on the petition and record provided, Mr. Flores has not demonstrated he is entitled to
mandamus relief.  See Tex.R.App.P. 52.8.  We therefore deny relator's request.  

February 26, 2009					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)